DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2021/0147991 A1) in view of Smith (US 4,535,571).

Claim 1:
Lu discloses a method of strengthening a component made of a metallic material (abstract), comprising:
subjecting a component made of a metallic material to a mechanical grinding process (para [0007], [0022]),
wherein a gradient structure formed on the surface of the component made of the metallic material, resulting in a tensile strength of the component made of the metallic component greater than the tensile strength the component made of the metallic component prior to being subjected to the mechanical grinding process (fig. 8, para [0020], [0030] and [0054]).
Lu fails to recite a mechanical grinding process incorporating a relative motion between a tool made of a material having hardness that is greater than that of the metallic material, and the component made of a metallic material.  Instead, Lu discloses a generic mechanical grinding process (para [0007], [0022] and [0058]).
Smith discloses an apparatus and methods for grinding (abstract), further comprising a mechanical grinding process incorporating a relative motion between a tool made of a material having hardness that is greater than that of the metallic material, and the component made of a metallic material (col. 5, lines 4-18 and col. 20, line 51 bridging col. 21 line 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the generic grinding process of Lu by providing relative movement between the grinding media and the workpiece; wherein the hardness of the grinding media is greater than the hardness of the workpiece as taught by Smith in order to avoid wearing down, flattening and/or fracturing of the grinding media thereby detracting from the overall success of the grinding process and since it was known that the abrading action of grinding media requires that they gouge or scoop out minute pieces of the workpiece as they rub through the region of contact between the grinding apparatus and the workpiece (col. 21, lines 4-16). See MPEP § 2143 C which describes the prima facie obviousness of the use of a known technique to improve similar devices (methods, or products) in the same way. The results would have been predictable because both prior art references are drawn to mechanical grinding metallic workpieces.

Claim 3:
Lu in view of Smith renders obvious the method of claim 1, where in the tensile strength of the component after the mechanical grinding process is in the range of 350 MPa to 600 Mpa (Lu, fig. 8, para [0014] and [0049]).

Allowable Subject Matter
Claims 5-10 are allowed.
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Claim 2:
The prior art of record fails to disclose or fairly suggest the method of claim 1, wherein the metallic material is steel and the tool is made of tungsten carbide (WC).

Claim 5:
The prior art of record fails to disclose or fairly suggest a method of strengthening a component made of a TWIP steel, the method comprising: subjecting a component made of TWIP steel to a mechanical grinding process incorporating a relative motion between a tool made of a material having hardness that is greater than that of TWIP steel, and the component made of TWIP steel, wherein a gradient structure is formed, said gradient structure containing a surface nanolaminate layer, a shear band layer, and an inner deformation twinned layer, such that the component made of TWIP steel possesses a tensile strength greater than the tensile strength the component of made of TWIP steel prior to being subjected to the mechanical girding process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yin (CN 105177645-A) discloses a multilayer composite gradient nano pure copper material preparation method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726